DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a thickness of the cover portion are constant throughout an entire region of the body” is unclear and indefinite. The claim limitations does not specifically claim what is considered “the cover portion”. As shown in Fig. 2, without specifically claiming “the cover portion”, the cover portion does not seem to be constant throughout an entire region of the body. The examiner suggests clarification. As best understood, the examiner will interpret the cover portion to be a top surface of the body 101 to a boundary area which the body contacts (i.e. insulation or coil).
Claim 12 recites “a lead portion is disposed on an outermost portion of the coil portion and is connected to the first and second external electrodes” is indefinite and unclear since the claim limitations appear to have one lead portion and connected to both first and second external electrodes. As best understood, the examiner will interpret as a lead portion connected to one of the first and second external electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawarai [U.S. Pub. No. 2006/0214759] in view of Kim et al. [U.S. Pub. No. 2017/0178790].
Regarding Claim 1, Kawarai shows a coil electronic component (Figs. 11-14 with teachings from Figs. 3 and 6, Paragraph [0088]) comprising: 
a support substrate (14); 
a coil portion (16a, 16b) disposed on at least one surface of the support substrate (see Figs. 11-14, element 16a disposed on at least one surface of element 14); 
a body (top surface to bottom surface of element 82) in which the support substrate (14) and the coil portion (16a, 16b) are embedded (see Figs. 11-14); and
first (84a) and second (84b) external electrodes disposed on a surface of the body (see Figs. 11-14, Paragraph [0087]) and connected to both ends of the coil portion (16a, 16b), respectively (see Figs. 11-14, Paragraph [0087]), 
wherein a thickness of the body is 0.55 mm or less (Paragraph [0088], see Fig. 13 where a thickness of the body is 150 µm + 20 µm = 170 µm, or Table 2 for 25 µm so a thickness of the body is 150 µm + (25*2) µm = 200 µm, or alternatively in Paragraph [0063] plus Fig. 14, Table 2, element 16a or 16b can be 50 µm so that a thickness of the body is 190 µm + 100 µm = 290 µm), and
wherein the body includes a cover portion (see Figs. 11-14 or see Fig. 3, top surface of element 82 to boundary of element 20) disposed on the coil portion (see Figs. 11-14), and a ratio of a thickness of the coil portion (16a) to a thickness of the cover portion is 5:5 to 8:2 (this ratio can be simplify to 1:1 to 4:1), inclusive (Paragraph [0088], see Fig. 13, thickness of 16a to the cover portion is 30:10 which simplifies to 3:1 or Table 2, thickness of 16a to the cover portion is 30:25 which simplifies to 1.2:1, or Paragraph [0063] plus Fig. 14, Table 2, thickness of 16a to the cover portion is 50:50 which simplifies to 5:5 or 1:1).
In addition, Kim et al. shows a coil component (Figs. 1-2) teaching and suggesting a body (60) in which the support substrate (20) and the coil portion (41, 42) are embedded (see Fig. 2, Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a body in which the support substrate and the coil portion are embedded as taught by Kim et al. for the coil component as disclosed by Kawarai to protect the substrate and coil pattern from damage while exhibiting magnetic characteristics and achieve excellent product characteristics based on design requirements (Paragraphs [0006], [0027]).
Regarding Claim 2, Kawarai shows the coil portion (16a, 16b) is disposed on both of a first surface (top surface) and a second surface (bottom surface) of the support substrate (14, see Figs. 11-14).  
Regarding Claim 3 (see 112 rejection above), Kawarai shows a thickness of the coil portion (16a, 16b) and a thickness of the cover portion are constant throughout an entire region of the body (see Figs. 3 and 6, elements 16a, 16b is constant at 30 µm throughout an entire region of the body and see Fig. 3 and Table 2 for example, a thickness of the cover portion is constant throughout an entire region of the body).  
Moreover, having a thickness of the coil portion and a thickness of the cover portion are constant throughout an entire region of the body would have been an obvious design choice based on intended and/or environmental use to simplify design to achieve desirable magnetic characteristics.
Regarding Claim 4, Kawarai shows the body comprises a magnetic metal powder and an insulating resin (Paragraph [0064]).
Kim et al. also shows the body comprises a magnetic metal powder and an insulating resin (Paragraph [0027]).
Regarding Claim 10, Kawarai shows the thickness of the body in a stacking direction is 0.55 mm or less (Paragraph [0088], see Fig. 13 where a thickness of the body is 150 µm + 20 µm = 170 µm, or Table 2 for 25 µm so a thickness of the body is 150 µm + (25*2) µm = 200 µm, or alternatively in Paragraph [0063] plus Fig. 14, Table 2, element 16a or 16b can be 50 µm so that a thickness of the body is 190 µm + 100 µm = 290 µm), where the stacking direction is a direction in which the coil portion (16a, 16b) is disposed on the support substrate (see Figs. 11-14).  
Regarding Claim 11, Kawarai shows a thickness of the cover portion is less than a thickness of the coil portion (see Fig. 13 and Table 2).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawarai in view of Kim et al. as applied to claims 1 and 4 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088] (hereinafter as “Kim ‘088”).
Regarding Claim 5, Kawarai in view of Kim et al. shows the claimed invention as applied above but does not show materials of the body are disposed between adjacent turns in the coil portion.  
Kim ‘088 shows an electronic component (Figs. 4-6) teaching and suggesting materials of the body (magnetic material of element 50) are disposed between adjacent turns in the coil portion (see Figs. 4-6, Paragraphs [0048]-[0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have materials of the body are disposed between adjacent turns in the coil portion as taught by Kim ‘088 for the coil component as disclosed by Kawarai in view of Kim et al. to increase the volume of the magnetic material achieving an increase in inductance (Paragraph [0049]).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawarai in view of Kim et al. as applied to claim 1 above, and further in view of Moon et al. [U.S. Pub. No. 2016/0086714].
Regarding Claim 6, Kawarai in view of Kim et al. shows the claimed invention as applied above but does not show the first and second external electrodes each comprise a conductive resin layer disposed on a side surface of the body to be connected to the coil portion.
Moon et al. shows an electronic component (Figs. 1-2) teaching and suggesting the first (left element 80) and second (right element 80) external electrodes each comprise a conductive resin layer (81) disposed on a side surface of the body (see Fig. 2, elements 81 disposed on a side surface of element 50) to be connected to the coil portion (42, 44, see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second external electrodes each comprise a conductive resin layer disposed on a side surface of the body to be connected to the coil portion as taught by Moon et al. for the coil component as disclosed by Kawarai in view of Kim et al. to improve sticking strength between the magnetic body and external electrodes (Paragraph [0054]).
Regarding Claim 7, Moon et al. shows the conductive resin layer (81) comprises at least one of copper (Cu) or nickel (Ni), and further comprises a thermosetting resin (Paragraph [0052]).  
Regarding Claim 8, Moon et al. shows a plating layer (82) is further disposed on the conductive resin layer (see Fig. 2).  
Regarding Claim 9, Moon et al. shows the plating layer (82) is a layer in which a nickel (Ni) layer DB1/ 107602585.1and a tin (Sn) layer are sequentially disposed (Paragraph [0055]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawarai in view of Kim et al. as applied to claim 1 above, and further in view of Cho et al. [WO 2017/160032].
Regarding Claim 12 (see 112 rejection above), Kawarai shows a lead portion (16d or 16f) is disposed on an outermost portion of the coil portion (16a, 16b) and is connected to the first and second external electrodes (84a, 84b, Paragraph [0087]), 
the lead portion (16d or 16f) is formed integrally with the coil portion (see Figs. 11-14, element 16d or 16f is formed integrally with elements 16a, 16b, Paragraph [0087]).
Kawarai in view of Kim et al. does not explicitly show a width of the lead portion is greater than a width of remaining portions of the coil portion.
Cho et al. shows a device (Figs. 14-15) teaching and suggesting a width of the lead portion (lead portions or ends of coil patterns 210, 220) is greater than a width of remaining portions of the coil portion (210, 220, see English translation, lead portions have a wide width than other areas of elements 210, 220, see Figs. 14-15).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the lead portion is greater than a width of remaining portions of the coil portion as taught by Cho et al. for the coil component as disclosed by Kawarai in view of Kim et al. to increase the contact area between the coil patterns and external electrode, thereby lowering resistance (see English translation).

Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. Pub. No. 2013/0300529] in view of Kawarai [U.S. Pub. No. 2006/0214759].
Regarding Claim 1, Chang et al. shows a coil electronic component (Figs. 1-11B) comprising: 
a support substrate (20); 
a coil portion (10a, 10b or 10c, 10d) disposed on at least one surface of the support substrate (see Figs. 1-11B, element 10a or 10c disposed on at least one surface of element 20); 
a body (12) in which the support substrate (20) and the coil portion (10a, 10b or 10c, 10d) are embedded (see Figs. 1-11B, Paragraphs [0024], [0038]); and
first (206) and second (208) external electrodes disposed on a surface of the body (see Figs. 1-11B, Paragraph [0026]) and connected to both ends of the coil portion (10a, 10b or 10c, 10d), respectively (see Figs. 1-11B, Paragraph [0026]), and
the body includes a cover portion (see Figs. 1-11B, top surface of element 12 to boundary of element 10a or 10c) disposed on the coil portion (see Figs. 1-11B).
Chang et al. does not explicitly disclose a thickness of the body is 0.55 mm or less and a ratio of a thickness of the coil portion to a thickness of the cover portion is 5:5 to 8:2, inclusive.
Kawarai shows an inductor (Figs. 11-14 with teachings from Figs. 3 and 6, Paragraph [0088]) teaching and suggesting first (84a) and second (84b) external electrodes disposed on a surface of the body (see Figs. 11-14, Paragraph [0087]) and connected to both ends of the coil portion (16a, 16b), respectively (see Figs. 11-14, Paragraph [0087]), a thickness of the body is 0.55 mm or less (Paragraph [0088], see Fig. 13 where a thickness of the body is 150 µm + 20 µm = 170 µm, or Table 2 for 25 µm so a thickness of the body is 150 µm + (25*2) µm = 200 µm, or alternatively in Paragraph [0063] plus Fig. 14, Table 2, element 16a or 16b can be 50 µm so that a thickness of the body is 190 µm + 100 µm = 290 µm), and the body includes a cover portion (see Figs. 11-14 or see Fig. 3, top surface of element 82 to boundary of element 20) disposed on the coil portion (see Figs. 11-14), and a ratio of a thickness of the coil portion (16a) to a thickness of the cover portion is 5:5 to 8:2 (this ratio can be simplify to 1:1 to 4:1), inclusive (Paragraph [0088], see Fig. 13, thickness of 16a to the cover portion is 30:10 which simplifies to 3:1 or Table 2, thickness of 16a to the cover portion is 30:25 which simplifies to 1.2:1, or Paragraph [0063] plus Fig. 14, Table 2, thickness of 16a to the cover portion is 50:50 which simplifies to 5:5 or 1:1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the body is 0.55 mm or less and a ratio of a thickness of the coil portion to a thickness of the cover portion is 5:5 to 8:2, inclusive, as taught by Kawarai for the coil component as disclosed by Chang et al. to have a compact design to maintain flexibility of the inductor and to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Paragraph [0088], Table 2).
Regarding Claim 2, Chang et al. shows the coil portion (10a, 10b or 10c, 10d) is disposed on both of a first surface (top surface) and a second surface (bottom surface) of the support substrate (20, see Figs. 1-11B).  
Kawarai also shows the coil portion (16a, 16b) is disposed on both of a first surface (top surface) and a second surface (bottom surface) of the support substrate (14, see Figs. 11-14).  
Regarding Claim 3 (see 112 rejection above), Kawarai shows a thickness of the coil portion (16a, 16b) and a thickness of the cover portion are constant throughout an entire region of the body (see Figs. 3 and 6, elements 16a, 16b is constant at 30 µm throughout an entire region of the body and see Fig. 3 and Table 2 for example, a thickness of the cover portion is constant throughout an entire region of the body).  
Moreover, having a thickness of the coil portion and a thickness of the cover portion are constant throughout an entire region of the body would have been an obvious design choice based on intended and/or environmental use to simplify design to achieve desirable magnetic characteristics.
Regarding Claim 4, Chang et al. shows the body comprises a magnetic metal powder and an insulating resin (Paragraphs [0025], [0038]).
Kawarai also shows the body comprises a magnetic metal powder and an insulating resin (Paragraph [0064]).
Regarding Claim 10, Kawarai shows the thickness of the body in a stacking direction is 0.55 mm or less (Paragraph [0088], see Fig. 13 where a thickness of the body is 150 µm + 20 µm = 170 µm, or Table 2 for 25 µm so a thickness of the body is 150 µm + (25*2) µm = 200 µm, or alternatively in Paragraph [0063] plus Fig. 14, Table 2, element 16a or 16b can be 50 µm so that a thickness of the body is 190 µm + 100 µm = 290 µm), where the stacking direction is a direction in which the coil portion (16a, 16b) is disposed on the support substrate (see Figs. 11-14).  
Regarding Claim 11, Kawarai shows a thickness of the cover portion is less than a thickness of the coil portion (see Fig. 13 and Table 2).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Kawarai as applied to claims 1 and 4 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088] (hereinafter as “Kim ‘088”).
Regarding Claim 5, Chang et al. in view of Kawarai shows the claimed invention as applied above but does not show materials of the body are disposed between adjacent turns in the coil portion.  
Kim ‘088 shows an electronic component (Figs. 4-6) teaching and suggesting materials of the body (magnetic material of element 50) are disposed between adjacent turns in the coil portion (see Figs. 4-6, Paragraphs [0048]-[0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have materials of the body are disposed between adjacent turns in the coil portion as taught by Kim ‘088 for the coil component as disclosed by Chang et al. in view of Kawarai to increase the volume of the magnetic material achieving an increase in inductance (Paragraph [0049]).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Kawarai as applied to claim 1 above, and further in view of Moon et al. [U.S. Pub. No. 2016/0086714].
Regarding Claim 6, Chang et al. in view of Kawarai shows the claimed invention as applied above but does not show the first and second external electrodes each comprise a conductive resin layer disposed on a side surface of the body to be connected to the coil portion.
Moon et al. shows an electronic component (Figs. 1-2) teaching and suggesting the first (left element 80) and second (right element 80) external electrodes each comprise a conductive resin layer (81) disposed on a side surface of the body (see Fig. 2, elements 81 disposed on a side surface of element 50) to be connected to the coil portion (42, 44, see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second external electrodes each comprise a conductive resin layer disposed on a side surface of the body to be connected to the coil portion as taught by Moon et al. for the coil component as disclosed by Chang et al. in view of Kawarai to improve sticking strength between the magnetic body and external electrodes (Paragraph [0054]).
Regarding Claim 7, Moon et al. shows the conductive resin layer (81) comprises at least one of copper (Cu) or nickel (Ni), and further comprises a thermosetting resin (Paragraph [0052]).  
Regarding Claim 8, Moon et al. shows a plating layer (82) is further disposed on the conductive resin layer (see Fig. 2).  
Regarding Claim 9, Moon et al. shows the plating layer (82) is a layer in which a nickel (Ni) layer DB1/ 107602585.1and a tin (Sn) layer are sequentially disposed (Paragraph [0055]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Kawarai as applied to claim 1 above, and further in view of Cho et al. [WO 2017/160032].
Regarding Claim 12 (see 112 rejection above), Chang et al. shows a lead portion (106 or 108) is disposed on an outermost portion of the coil portion (10a, 10b or 10c, 10d) and is connected to the first and second external electrodes (206, 208, Paragraph [0026]), the lead portion (106 or 108) is formed integrally with the coil portion (see Figs. 1-11B, element 106 or 108 is formed integrally with elements 10a, 10b or 10c, 10d, Paragraph [0026]).
Kawarai also shows a lead portion (16d or 16f) is disposed on an outermost portion of the coil portion (16a, 16b) and is connected to the first and second external electrodes (84a, 84b, Paragraph [0087]), the lead portion (16d or 16f) is formed integrally with the coil portion (see Figs. 11-14, element 16d or 16f is formed integrally with elements 16a, 16b, Paragraph [0087]).
Chang et al. in view of Kawarai does not explicitly show a width of the lead portion is greater than a width of remaining portions of the coil portion.
Cho et al. shows a device (Figs. 14-15) teaching and suggesting a width of the lead portion (lead portions or ends of coil patterns 210, 220) is greater than a width of remaining portions of the coil portion (210, 220, see English translation, lead portions have a wide width than other areas of elements 210, 220, see Figs. 14-15).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the lead portion is greater than a width of remaining portions of the coil portion as taught by Cho et al. for the coil component as disclosed by Chang et al. in view of Kawarai to increase the contact area between the coil patterns and external electrode, thereby lowering resistance (see English translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837